Name: Council Regulation (EC) No 149/1999 of 19 January 1999 amending Regulation (EC) No 2027/95 establishing a system for the management of fishing effort relating to certain Community fishing areas and resources
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 Avis juridique important|31999R0149Council Regulation (EC) No 149/1999 of 19 January 1999 amending Regulation (EC) No 2027/95 establishing a system for the management of fishing effort relating to certain Community fishing areas and resources Official Journal L 018 , 23/01/1999 P. 0003 - 0006COUNCIL REGULATION (EC) No 149/1999 of 19 January 1999 amending Regulation (EC) No 2027/95 establishing a system for the management of fishing effort relating to certain Community fishing areas and resourcesTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (1), and in particular Article 8(4) thereof,Having regard to the proposal from the Commission,Whereas Council Regulation (EC) No 685/95 of 27 March 1995 on the management of fishing effort relating to certain Community fishing areas and resources (2) establishes the criteria and procedures for the introduction of a system for the management of fishing effort in ICES divisions Vb, VI, VII, VIII, IX, X and CECAF areas 34.1.1, 34.1.2 and 34.2.0;Whereas Regulation (EC) No 2027/95 (3) establishes a system for the management of fishing effort relating to certain Community fishing areas and resources and the maximum annual fishing effort for each Member State and for each fishery, on the basis of the information forwarded by the Member States;Whereas, when Regulation (EC) No 2027/95 was adopted, Denmark took the view that industrial fishing was to be treated in the same was as pelagic fishing and did not therefore transmit to the Commission its estimate of the fishing effort required for these vessels;Whereas industrial fishing by Denmark targets pelagic species as well as demersal species, in particular Norway pout and sandeel;Whereas it is necessary therefore, on the basis of the information forwarded with a request made by Denmark on 22 July 1997, and in compliance with the criteria laid down in Regulation (EC) No 2027/95, to adjust the maximum fishing effort for Denmark to take account of industrial fisheries for these demersal species;Whereas Regulation (EC) No 2027/95 should therefore be amended,HAS ADOPTED THIS REGULATION:Article 1 The part of the Annex to Regulation (EC) No 2027/95 relating to the maximum annual fishing effort for towed gear and fixed gear for demersal species for the Kingdom of Denmark shall be replaced by the Annex to this Regulation.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 January 1999.For the CouncilThe PresidentK.-H. FUNKE(1) OJ L 389, 31. 12. 1992, p. 1. Regulation as last amended by Regulation (EC) No 1181/98 (OJ L 164, 9. 6. 1998, p. 1).(2) OJ L 71, 31. 3. 1995, p. 5.(3) OJ L 199, 24. 8. 1995, p. 1.ANNEX >TABLE>>TABLE>